Case 2:17-cv-02407-JAD-VCF Document 185 Filed 07/26/19 Page 1 of 6




                                              ECF No. 185
Case 2:17-cv-02407-JAD-VCF Document 185 Filed 07/26/19 Page 2 of 6
Case 2:17-cv-02407-JAD-VCF Document 185 Filed 07/26/19 Page 3 of 6




                                                ORDER

                                  Based on the parties' stipulation [ECF No.
                           185], which I construe as a joint motion under Local
                           Rule 7-1(c) because it was signed by fewer than all the
                           parties or their attorneys, and with good cause
                           appearing, IT IS HEREBY ORDERED that THE
                           CLAIMS AGAINST ARCH SPECIALTY
                           INSURANCE COMPANY are DISMISSED without
                           prejudice, each party to bear its own fees and costs.

                                     _________________________________
                                                      ____________________  _ _
                                     U.S. District Judge  Jennifer
                                                      ge JJe
                                                           ennnnif      Dorsey
                                                                i er A. D
                                                                        Do
                                                                         ors
                                                                           rsey
                                     Dated: July 26, 2019
